Present:   Kinser, C.J., Lemons, Millette, Mims, McClanahan, and
           Powell JJ., and Lacy, S.J.

CAMPBELL COUNTY
                                               OPINION BY
v.   Record No. 101168               CHIEF JUSTICE CYNTHIA D. KINSER
                                            January 13, 2012
CLAUDE M. ROYAL, ET AL.

             FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                      J. Michael Gamble, Judge

      In this action, the trial court granted summary judgment

against a locality, holding it liable to landowners under the

State Water Control Law, Code §§ 62.1-44.2 through -44.34:28

(the Water Control Law), in particular Code § 62.1-44.34:18(C)

of the "Discharge of Oil Into Waters" Law, Code §§ 62.1-44.34:14

through -44.34:23 (the Oil Discharge Law), for the contamination

of groundwater by leachate and landfill gas.    Because we

conclude that the Oil Discharge Law does not apply to the

passive, gradual seepage of leachate and landfill gas into

groundwater, we will reverse the trial court's judgment.

                  I.   MATERIAL FACTS AND PROCEEDINGS

      Claude M. Royal and Virginia H. Royal (the Royals) own,

operate, and reside in "a manufactured home community" known as

"Twin Oaks Park" (the Park), which contains approximately 165

acres situated in Campbell County (the County). 1   In 2005, when


      1
       Modern Home Construction, Inc., a Virginia corporation
owned by the Royals, owns a small parcel of real estate located
within the Park. Like the Royals, it was a plaintiff in the
proceedings in the trial court and is an appellee in this
the current litigation began, the Park contained 218 residential

lots and had approximately 450 residents.   The Park's southern

boundary is adjacent to the "Campbell County Sanitary Landfill,"

an approximately 160-acre "solid waste disposal facility" owned

and operated by the County. 2

      The County operates the facility pursuant to a permit

originally issued by the Department of Health in 1979. 3   The


appeal. In this opinion, we will refer to the Royals and Modern
Home Construction, Inc. collectively as "the Royals."
      2
       The term "'[s]olid waste disposal facility' means a solid
waste management facility at which solid waste will remain after
closure." 9 VAC § 20-81-10. The term "'[s]olid waste
management facility' . . . means a site used for planned
treating, storing, or disposing of solid waste. A facility may
consist of several treatment, storage, or disposal units." Id.

     The County's permit describes the facility as a "Sanitary
Landfill." The term

      "[s]anitary landfill" means an engineered land
      burial facility for the disposal of household
      waste that is so located, designed, constructed,
      and operated to contain and isolate the waste so
      that it does not pose a substantial present or
      potential hazard to human health or the
      environment. A sanitary landfill also may
      receive other types of solid wastes, such as
      commercial solid waste, nonhazardous sludge,
      hazardous waste from conditionally exempt small
      quantity generators, construction demolition
      debris, and nonhazardous industrial solid waste.
Id.
      3
       Such permits are now issued by the Department of
Environmental Quality. See Code § 10.1-1408.1(A). Prior to
1986, the Department of Health regulations controlled the
disposal of solid waste. Those regulations have since been
replaced by the Virginia Solid Waste Management Regulations, 9
VAC § 20-81-10, et seq.

                                 2
facility contains three disposal areas: "the closed capped, and

unlined Phase II Disposal Area," the active "Phase III Disposal

Area," and a "Phase IV Disposal Area to be constructed in the

future."   The Phase II Disposal Area was closed in 1995 and is

the area from which the solid waste constituents at issue in

this case seeped. 4

     Pursuant to the requirements of the Virginia Solid Waste
                                                            5
Management Regulations (SWMR), 9 VAC § 20-81-10, et seq.,       the

County installed a groundwater monitoring system in the early

1990s with regard to Phase II. 6   See 9 VAC § 20-81-250; see also

Code § 10.1-1410.2.   After detecting "statistically significant"

levels of "solid waste constituents in one or more downgradient

monitoring wells" in the Phase II area in 1998, the County filed

Groundwater Protection Standards (GPS) with the Department of

Environmental Quality (DEQ).   See 9 VAC § 20-81-250(A)(6).     DEQ

approved the GPS for Phase II in 2001.



     4
       Because the Phase II Disposal Area is the only portion of
the solid waste disposal facility relevant to the issues in this
appeal, we will refer to it in this opinion as "the Landfill" or
"Phase II."
     5
      In March 2011, the Department of Environmental Quality
amended and renumbered the SWMR. With respect to the
regulations cited in this opinion, the changes were non-
substantive. We will thus refer to the current version of the
SWMR.
     6
       The County did not install monitoring wells at the
northern boundary of the Landfill until 2002, allegedly because
of incorrect advice from its engineers.

                                   3
     In 2002, a sampling from one of the monitoring wells

revealed two constituents (trichloroethene and vinyl chloride)

at concentration levels that exceeded their respective GPS.     In

accord with the SWMR's requirement that the owner or operator of

a landfill take corrective action when a GPS "is exceeded at

statistically significant levels," 9 VAC § 20-81-260(A), the

County initiated a Nature and Extent Study (NES) and drilled

additional groundwater monitoring wells "to address concerns

regarding the possibility of groundwater contamination migrating

beyond the facility property."   Testing of samples taken from

the additional monitoring wells revealed the presence of several

"volatile organic compounds" (VOCs). 7   Among the VOCs detected,

seven exceeded the GPS: benzene, chloroethane, dichloroethene,

methylene chloride, tetrachloroethene, trichloroethene, and

vinyl chloride.   These VOCs were further classified as "either

chlorinated hydrocarbons or aromatic hydrocarbons."

     The analytical data collected during the NES revealed "a

two-pronged (northern and eastern) plume composed of chlorinated

and aromatic hydrocarbons present in the uppermost aquifer

beneath" Phase II.   The northern prong of the plume extended


     7
       VOCs are "very volatile. . . . organic chemicals" that may
include "components of gasoline." The VOCs initially detected
were: "benzene; chlorobenzene; chloroethane; 1,2-
dichlorobenzene; 1,4-dichlorobenzene; 1,1-dichloroethane; cis-
1,2-dichloroethene; dichloromethane; tetrachloroethene, toluene;
trichloroethene; vinyl chloride; and xylenes."
                                 4
beyond the Landfill property approximately 2,000 feet onto the

adjacent property owned by the Royals.   Data from some "off-site

water supply wells" located on the Park indicated that the

northern prong of the plume had impacted "some of the water

supply wells in the [P]ark."   The "distribution and

concentrations present in the northern prong of the plume [were]

the result of a combination of landfill gas and leachate impacts

to groundwater."

     According to the NES, the northern prong of the plume

"migrated in a direction that [was] contrary to the expected

groundwater flow direction based on the potentiometric surface

geometry."   The engineers conducting the NES developed three

"hydrogeologic models/scenarios" to "explain the distribution

and extent of the northern prong of the plume."   The first model

involved "a potentiometric surface that was stressed by the

groundwater withdrawal activities to the point where the

hydraulic gradient along the northern property line of [Phase

II] shifted from the apparent natural easterly gradient to one

that sloped towards the water supply wells that [were]

impacted."   The "second hydrogeologic model" pertained to "the

presence of preferential flow pathways in the uppermost

aquifer."    The third model provided "for structural control of

the groundwater flow direction in the aquifer relative to the

expected flow direction as suggested by the gradient of the

                                  5
potentiometric surface."   In sum, the NES reported "that the

northern prong of the groundwater plume, which [was] anomalous

in terms of groundwater flow direction and velocity in relation

to the eastern prong of the plume, [was] likely to be the result

of a combination of extensive off-site groundwater withdrawal

from the bedrock/saprolite interface, and preferential flow

paths."   "Evidence indicate[d] the source of contaminants [was]

both landfill gas and leachate from" Phase II and "that natural

attenuation of the contaminants [was] occurring in the aquifer."

     In October 2002, DEQ issued a "Notice of Violation" to the

County, stating that the Landfill's "current groundwater

monitoring system for the closed Phase II area [did] not ensure

detection of groundwater contamination in the uppermost aquifer

at the northern waste management unit boundary," i.e., the

boundary between the Landfill and the Royals' property.    In a

subsequent "Order by Consent," the County agreed, inter alia, to

"submit a major Permit amendment for a corrective action program

pursuant to [9 VAC § 20-81-260]." 8   The County also agreed to

notify "'all persons who own the land or reside on the land that

directly overlies any part of the plume of contamination' that

[had] migrated beyond the [Landfill's] boundary."



     8
       The County also prepared an "Assessment of Corrective
Measures" pursuant to 9 VAC § 20-81-260(C)(3), and a "Risk
Assessment" to supplement the Assessment of Corrective Measures.
                                 6
     By letter dated September 19, 2003 the County informed Mr.

Royal that "[g]roundwater contamination [had] been detected at

various points under" the Park. 9       In May 2005, the Royals filed a

motion for judgment, alleging that the County's "Landfill

operations have contaminated underground sources of drinking

water at or near the Landfill and on the Park," and have caused

the "discharge[]" of various "harmful and toxic chemicals,

hazardous substances and pollutants from and in the Landfill

waste mass to negatively impact the air, the groundwater, and

the surface water on, within and under the Park." 10

     The Royals claimed the contamination constituted a

"discharge of oil," in violation of Code § 62.1-44.34:18 of the

Oil Discharge Law, and also damaged the Royals' property without

just compensation, in violation of Article I, Section 11 of the

Constitution of Virginia.   The Royals prayed for an award of

damages against the County. 11




     9
       The Royals knew, before the September 2003 letter, about
the potential groundwater contamination. They drilled a
monitoring well on their property in the spring of 2002 and
learned that small amounts of some solid waste constituents were
present in a few of the wells situated in the Park.
     10
       The parties agreed that the groundwater of both the
Landfill and the Park contained benzene, chloroethane, CIS-1, 2-
dichloroethene, methylene chloride, tetrachloroethene,
trichloroethene, and vinyl chloride.
     11
       The Royals also asserted a claim for breach of contract,
but that claim is not before us in this appeal.

                                    7
     The County denied that there had been a "discharge of oil"

and that the Royals' property had been taken/damaged "within the

meaning of Article 1, Section 11 of the Constitution of

Virginia."   After the parties engaged in discovery, the Royals

and the County each filed motions for summary judgment. 12

     In their motion, the Royals argued, among other things,

that the County was a "person discharging or causing or

permitting a discharge of oil into or upon state waters" and was

therefore liable for damages to their property and the Park

pursuant to Code § 62.1-44.34:18.     They also asserted that the

County's operation of the Landfill had damaged their property,

they had not been compensated for such damage, and thus the

County was liable by reason of inverse condemnation.

Conversely, the County contended that the Oil Discharge Law,

when read as a whole, did not apply in the context of the

County's operation of the Landfill.    The County also argued that

there were "material facts genuinely in dispute" with regard to

the inverse condemnation claim.

     12
       The County also filed a plea in bar, arguing that the
Royals' claims were barred by the applicable statute of
limitations for property damage and inverse condemnation claims.
See Code §§ 8.01-243(B) -246(4), respectively. The trial court
denied the plea in bar, holding that, pursuant to 42 U.S.C.
§ 9658(a)(1), the federal commencement date applied and the
Royals' cause of action accrued when they knew or reasonably
should have known of the damage to the Park. Although the
County now challenges the trial court's denial of its plea in
bar, we need not address that issue.

                                  8
     At an evidentiary hearing, 13 the County offered the

testimony of Peter Garrett, a geologist, regarding the ways in

which the groundwater could have been contaminated by the

Landfill operations.   Garrett explained that the term

"groundwater" means "the water in the ground below our water

table [and] any water that percolates . . . to the water table."

The term "leachate," according to Garrett, means "contaminated

groundwater," whether "in that unsaturated zone percolating down

into the water table" or already at that level and "moving with

[the] groundwater to some other place." 14   In landfills, Garrett

explained, rainwater falling on the underground waste dissolves

the "soluble components in that waste to form leachate."

Garrett testified that the leachate from Phase II contained

"[i]ndustrial solvents that are soluble in water."

     In the case of landfill gas, Garrett offered three

explanations as to how the groundwater could have become

contaminated.   The gas "moves from areas of high pressure to


     13
       Initially, the hearing was to resolve disputed facts
relevant to the County's plea in bar. The trial court, however,
used the testimony and documents presented at that hearing,
along with discovery responses, in ruling on the cross-motions
for summary judgment. The court's use of those materials is not
challenged on appeal.
     14
       In the SWMR, the term " '[l]eachate' means a liquid that
has passed through or emerged from solid waste and contains
soluble, suspended, or miscible materials from such waste.
[L]eachate that has contaminated groundwater is regulated as
contaminated groundwater." 9 VAC § 20-81-10.

                                 9
areas of low pressure . . . in any direction."     When that gas

"gets in direct contact with the groundwater," the groundwater

will become contaminated.    Landfill gas can also contaminate

groundwater through condensation.      Because it is "quite warm,"

landfill gas will condense when it comes into contact with

cooler soil, thus forming a condensate composed of the landfill

gases on the soil.   This condensation will then "move downwards

with the percolating [rainwater] toward the water table."

Finally, the rainwater may absorb the landfill gas if it comes

into contact with the gas.

     Jeffrey D. Marshall also testified for the County as an

expert in waste management and geology hydrology.     Marshall

stated Phase II was a "trench-and-fill sort of landfill," where

waste was placed into trenches.    When precipitation comes into

contact with the waste, it migrates through the waste and

"pick[s] up soluble constituents."     Without a plastic liner on

the bottom of the Landfill, 15 the rainwater percolates through

the soil and directly into the groundwater.     Marshall also

explained contamination through landfill gas, stating that the

organic components of the waste degrade and form gas, which then

migrated carrying the "trace concentrations of those VOCs with


     15
       At the time the Landfill was built, solid waste disposal
facilities were not required to install an underground plastic
liner.

                                  10
it."    Rainwater then percolates down and picks up some of the

trace concentrations, carrying them down to the groundwater.

       Marshall stated that the majority of the VOCs detected in

the contaminated groundwater from Phase II were chlorinated

solvents "commonly used in industry at the time" and often found

in leachate in the groundwater around unlined landfills.

Likewise, the other non-chlorinated VOCs, such as benzene, were

"common constituents used in gasoline" and "commonly detected at

all unlined landfills."

       After the evidentiary hearing, the trial court issued a

letter opinion, concluding that no material facts were genuinely

in dispute as to the migration of benzene from the Landfill onto

the Royals' property. 16   The court further stated there was no

dispute that benzene is a liquid hydrocarbon.    Thus, the court

held that "on the basis of benzene alone being in the

contaminated groundwater, the County is liable for any damages

to the property of the Royals under the provisions of Code

§ 62.1-44.34:18(C)."   Based on the definition of the term "oil"

in Code § 62.1-44.34:14, which includes "all other liquid

hydrocarbons regardless of specific gravity," the court further

concluded that the chlorinated hydrocarbons found in the

       16
       At a prior hearing on the cross-motions for summary
judgment and the County's plea in bar, the trial court stated
that the Oil Discharge Law, specifically Code § 62.1-
44.34:18(C), applies in this case.

                                  11
groundwater, "just as benzene, come within the provisions of

Code § 62.1-44.32:18(C)."

     With regard to the claim for inverse condemnation, the

trial court concluded that "[t]he migration of contaminants from

the [L]andfill into the groundwater on the Royal[s'] property

makes [the] County liable for any damage or diminution of value

for the Royal[s'] property."      Thus, the trial court sustained

the Royals' motion and granted summary judgment against the

County, holding it liable on both the Oil Discharge Law and

inverse condemnation claims asserted by the Royals.

     Following an eight-day trial on the sole issue of damages,

a jury returned a verdict for the Royals in the amount of $9

million.   The trial court overruled the County's post-trial

motion to set aside the verdict and entered judgment in

accordance with the jury's verdict and also awarded the Royals

attorneys' fees and costs in accordance with Code § 62.1-

44.34:18(F).   We awarded the County this appeal.

                            II.    ANALYSIS

                A.   Issues and Standard of Review

     On appeal, the County assigns error to the trial court's

judgment on several grounds.      The dispositive issue, however, is

whether the trial court, in granting summary judgment, erred by

holding that the contamination of groundwater beneath Phase II

by the passive, gradual seepage of leachate and landfill gas and

                                   12
the subsequent migration of that contaminated groundwater onto

the Royals' property subjected the County to liability under

Code § 62.1-44.34:18(C) of the Oil Discharge Law.    See Andrews

v. Ring, 266 Va. 311, 318, 585 S.E.2d 780, 783 (2003)("Summary

judgment upon all or any part of a claim may be granted to a

party entitled to such judgment when no genuine issue of

material fact remains in dispute, and the moving party is

entitled to judgment as a matter of law.").     Answering this

question requires an examination of both the Virginia Waste

Management Act, Code §§ 10.1-1400 through -1457 (VWMA), and the

Oil Discharge Law.   Because this issue involves the

interpretation of these relevant statutes, it is a pure question

of law this Court reviews de novo.    Renkey v. County Board, 272
Va. 369, 373, 634 S.E.2d 352, 355 (2006).

                       B.   Relevant Statutes

                             1. The VWMA

     First passed in 1986, the VWMA requires any person who

wishes to operate a "sanitary landfill or other facility for the

disposal, treatment or storage of nonhazardous solid waste" to

obtain a permit from the DEQ director.     1986 Acts ch. 492; Code

§ 10.1-1408.1(A).    The DEQ director can amend or revoke a permit

if the permit holder has violated any regulation that resulted

in a release of harmful substances, maintained or operated a

facility in such a manner as to pose a hazard to human health or

                                 13
the environment, or if leachate from the landfill poses "a

substantial threat of contamination or pollution of the air,

surface waters, or [groundwater]."    Code § 10.1-1409(4).

     Under the VWMA, the Virginia Waste Management Board (the

Board) is authorized to "[s]upervise and control waste

management activities in the Commonwealth."    Code § 10.1-

1402(1).    Among other things, the Board is charged with:

requiring maintenance of certain records and reporting systems,

Code § 10.1-1402(7); promulgating and enforcing regulations, -

1402(11); taking "actions to . . . clean up sites . . . where

solid or hazardous waste" has been "improperly managed," -

1402(19); and abating "hazards and nuisances dangerous to public

health, safety, or the environment . . . created by the improper

disposal, treatment, storage, transportation or management of

substances within the jurisdiction of the Board," -1402(21).    In

the event that hazardous or solid waste has been "improperly

managed," the Board is authorized "to contain or clean up sites"

and may institute legal proceedings to recover the costs of such

"containment or clean-up activities from the responsible

parties."    Code § 10.1-1402(19).

     Pursuant to its authority under Code § 10.1-1402(11), the

Board has promulgated extensive regulations governing solid

waste management.    The purpose of the SWMR is "to establish

standards and procedures pertaining to the management of solid

                                 14
wastes by providing the requirements for siting, design,

construction, operation, maintenance, closure, and postclosure

care of solid waste management facilities in the Commonwealth in

order to protect the public health, public safety, the

environment, and our natural resources."   9 VAC § 20-81-25(A).

Any person who operates a facility for the disposal, treatment,

or storage of solid waste without a permit, or violates the SWMR

or other laws with respect to the disposal or management of

solid waste, is required to cease such activity and "initiate

such removal, cleanup, or closure in place."   9 VAC § 20-81-

40(D).   In addition to obtaining a permit, an owner or operator

of a solid waste management facility is required to provide

"financial assurance" for the "closure, post-closure care and

corrective action at [such facility.]"   9 VAC § 20-81-90(C); 9

VAC § 20-70-30.

     Although Phase II was permitted prior to the existence of

the requirement, a solid waste management facility must now

contain a "bottom liner," the specifications for which are

outlined in the SWMR, to protect from and collect the leachate

produced by the facility.    See 9 VAC § 20-81-130(J).   In

addition, such facility is required to estimate the quality and

quantity of leachate to be produced annually, devise a leachate

collection system, and design and plan for the handling, storage

and treatment of leachate.   9 VAC § 20-81-210(A).

                                 15
     "To provide for the protection of public health and safety,

and the environment," the operator of a solid waste management

facility must "ensure that decomposition gases generated at a

landfill are controlled during the periods of operation, closure

and postclosure care."   9 VAC § 20-81-200(A)(1).   The operator

must also "implement a gas monitoring program at the landfill,"

and the "monitoring network" must be "designed to ensure

detection of the presence of decomposition gas migrating beyond

the landfill facility boundary and into landfill structures."

9 VAC § 20-81-200(B)(1).

     Of particular importance to the present case, "[o]wners and

operators of all existing landfills shall be in compliance with

the groundwater monitoring requirements specified in this

section."   9 VAC § 20-81-250(A)(1)(a).   Those requirements

include the specification that such owners or operators "shall

install, operate, and maintain a groundwater monitoring system

that is capable of determining the landfill's impact on the

quality of groundwater in the uppermost aquifer at the disposal

unit boundary during the active life and postclosure care period

of the landfill."   9 VAC § 20-81-250(A)(2)(a).   The system must

contain "a sufficient number of monitoring wells" to sample and

analyze groundwater quality, including the groundwater quality

"at the disposal unit boundary."     9 VAC § 20-81-250(A)(3)(a)(2).

The SWMR includes a "Groundwater Solid Waste Constituent

                                16
Monitoring List" (Monitoring List), which contains many of the

constituents found in the groundwater at issue in this case,

including benzene.   9 VAC § 20-81-250, tbl. 3.1.   If testing

reveals a "statistically significant increase" above background

values, the owner or operator of the facility must propose GPS

"for all detected Table 3.1 Column B constituents."   9 VAC § 20-

81-250(A)(6); see also 9 VAC § 20-81-250(B)(3)(d).    If

additional testing again reveals "statistically significant

levels" above the GPS, the owner or operator must notify DEQ

within 14 days and implement a "corrective action program."

9 VAC § 20-81-250(B)(2)(b)(1); see also 9 VAC § 20-81-260(A).

     When a corrective action program is required, the owner or

operator of a landfill initially must: install additional

monitoring wells; notify all persons who own or reside on land

that overlies the release of contaminants; "initiate an

assessment of corrective measures or a proposal for presumptive

remedy"; provide an additional $1 million in financial

assurance; and hold a public meeting to discuss the corrective

measures assessment or proposal for presumptive remedy.    9 VAC

§ 20-81-260(C)(1).   As part of the assessment of corrective

measures, the owner or operator must select a remedy that, inter

alia, protects "human health and the environment," attains the

GPS, and controls "the sources of releases so as to reduce or

eliminate . . . further releases of solid waste constituents

                                17
into the environment."      9 VAC § 20-81-260(C)(3)(c).   After DEQ

has reviewed the proposed remedy, the owner or operator must

submit to DEQ a corrective action plan.      9 VAC § 20-81-260(D).

Any groundwater monitoring to be employed in the corrective

action plan must determine the "horizontal and vertical extent

of the plume of contamination for constituents at statistically

significant levels exceeding background concentrations."      9 VAC

§ 20-81-260(D)(1)(c). 17

     At the time of closing a landfill, the owner or operator

"shall eliminate the post closure escape of uncontrolled

leachate or of waste decomposition products to the groundwater

or surface water to the extent necessary to protect human health

and the environment."      9 VAC § 20-81-160(A); see also 9 VAC

§ 20-70-90(A).   Postclosure care requirements include

maintaining the leachate collection system, the groundwater

monitoring system, and the gas monitoring system.      9 VAC § 20-

81-170(A)(1).




     17
       DEQ required the County to submit a corrective action
plan for the treatment of the on-site and off-site contaminated
groundwater.

                                   18
                         2. Oil Discharge Law

     The Oil Discharge Law, which is found in Article 11 of the

Water Control Law, falls under the purview of the State Water

Control Board.     See Code §§ 62.1-44.3; -44.15.   And in contrast

to the breadth of the VWMA when first enacted, the original Oil

Discharge Law, enacted in 1973, 18 contained only two sections.

Former Code § 62.1-44.34:1 defined the terms "discharge," "oil,"

"oil refinery," and "vessel," and former Code § 62.1-44.34:2

contained the following liability provision:

        Any person, firm or corporation owning or
     operating an oil refinery or any vessel while
     within State waters, which permits or suffers a
     discharge of oil into such waters, shall be
     liable to the Commonwealth of Virginia for all
     costs of cleanup or property damage incurred by
     the State or a political subdivision thereof, and
     any person showing damage to his property
     resulting from such discharge. In any suit to
     enforce the claims under this article, it shall
     not be necessary for the State, political
     subdivision, or person showing property damage,
     to plead or prove negligence in any form or
     manner on the part of the oil refinery or vessel.

     In 1976, the General Assembly deleted the term "oil

refinery" from that statute and replaced it with the term

"facility," which it defined as "any development or installation

. . . that deals in or handles oil, petroleum or any petroleum

product or by-product."     1976 Acts ch. 51.   In 1978, the Oil

Discharge Law was amended, inter alia, to impose a cap on


     18
          See 1973 Acts ch. 417.
                                   19
damages in the absence of negligence, grant the Water Control

Board the authority to abate and contain a discharge of oil if

the responsible party could not be identified, and require the

"person, firm or corporation owning or operating any facility,

vessel or vehicle from which there is a discharge of oil" to

report such discharge to the Water Control Board.    1978 Acts ch.

816 (enacting former Code § 62.1-44.34:4).    In addition, the

General Assembly expanded the liability provision from a

"person, firm or corporation" that owned a facility or vessel,

to "[a]ny person, firm or corporation causing or permitting a

discharge of oil into State waters, or owning or operating any

facility, vessel or vehicle from which there is a discharge of

oil."     Id. (amending former Code § 62.1-44.34:2(A)).

        In 1990, the General Assembly specifically defined the term

"person" as "any firm, corporation, association or partnership,

one or more individuals, or any governmental unit or agency

thereof."    1990 Acts ch. 917 (enacting Code § 62.1-44.34:14).

At that time, the General Assembly also added provisions

relating to financial responsibility and oil discharge

contingency plans, as well as "Exemptions" and "Exceptions."

Id. (enacting Code §§ 62.1-44.34:16 and -44:34:17, and amending

Code § 62.1-44.34:23).    The "Exemptions" provision relieved

facilities and vessels with smaller storage and handling

capacities from the requirements of filing an oil discharge

                                  20
contingency plan and complying with the financial responsibility

requirements.   Id.   The "Exceptions," meanwhile, precluded the

application of any part of the Oil Discharge Law to several

categories of unintentional discharges:

     (i) normal discharges from properly functioning
     vehicles and equipment, marine engines, outboard
     motors or hydroelectric facilities; (ii)
     accidental discharges from farm vehicles or
     noncommercial vehicles; (iii) accidental
     discharges from the fuel tanks of commercial
     vehicles or vessels that have a fuel tank
     capacity of 150 gallons or less; (iv) discharges
     authorized by a valid permit issued by the Board
     . . . ; (v) underground storage tanks regulated
     under a state program. . . .

Code § 62.1-44.34:23 (as amended by 1990 Acts ch. 917).

     The provision of the Oil Discharge Law under which the

trial court held the County liable currently provides:

          Any person discharging or causing or
     permitting a discharge of oil into or upon state
     waters . . . within the Commonwealth, discharging
     or causing or permitting a discharge of oil which
     may reasonably be expected to enter state waters
     . . . and any operator of any facility, vehicle
     or vessel from which there is a discharge of oil
     into or upon state waters, . . . shall be liable
     to:
                             . . . .

          4. Any person for injury or damage to
     person or property, real or personal, loss of
     income, loss of the means of producing income, or
     loss of the use of the damaged property for
     recreational, commercial, industrial,
     agricultural or other reasonable uses, caused by
     such discharge.




                                 21
Code § 62.1-44.34:18(C).   The liability provision also: allows

the recovery of attorneys' fees and costs, Code §§ 62.1-

44.34:18(F); imposes strict liability, -44.34:18(E); and

requires any person or operator to implement "any applicable oil

spill contingency plan" or take other action to contain and

clean up a discharge, -44.34:18(B).

     The term "[o]il" is defined as "oil of any kind and in any

form, including, but not limited to, petroleum and petroleum by-

products, fuel oil, lubricating oils, sludge, oil refuse, oil

mixed with other wastes, crude oils and all other liquid

hydrocarbons regardless of specific gravity."    Code § 62.1-

44.34:14.   The term "[p]erson," still defined according to the

1990 amendment, includes "one or more individuals, or any

governmental unit or agency thereof."    Id.   The term

"[d]ischarge" is "any spilling, leaking, pumping, pouring,

emitting, emptying or dumping."    Id.

     In the event of a discharge of oil, "any [person or]

operator of any facility, vehicle or vessel from which there is

a discharge" is required to immediately notify, among others,

the Water Control Board.   Code § 62.1-44.34:19.   Upon finding a

violation of the Oil Discharge Law, the Water Control Board may,

inter alia, seek injunctive relief and recover "costs, damages

and civil penalties."   Code § 62.1-44.34:20(B).   A person who

"negligently" or "knowingly and willfully" discharges oil in

                                  22
violation of the Oil Discharge Law can be convicted of a

misdemeanor or a felony, respectively.    Code § 62.1-44.34:20(E).

     The remaining provisions of the Oil Discharge Law relate to

facilities, operators, storage tanks, and vessels.    In

particular, Code § 62.1-44.34:15.1 authorizes the Water Control

Board to promulgate regulations for aboveground storage tanks,

and includes specific provisions to be included, while Code

§ 62.1-44.34:19.1 requires the registration of aboveground

storage tanks.     Pursuant to Code § 62.1-44.34:15(A), "[n]o

operator shall cause or permit the operation of a facility . . .

unless an oil discharge contingency plan applicable to the

facility has been filed."    The term "[f]acility" is "any

development or installation within the Commonwealth that deals

in, stores or handles oil, and includes a pipeline."    Code

§ 62.1-44.34:14.    The provisions of Code § 62.1-44.34:16 require

the operators of facilities and tank vessels to establish and

maintain financial responsibility against a discharge.

     Similarly, the Oil Discharge Law's exemptions and

exceptions also apply to certain categories of vessels, storage

tanks, and facilities.    The exemptions, listed in Code § 62.1-

44.34:17, relieve facilities, tanks, and vessels with smaller

storage and handling capacities from the oil contingency and

financial responsibility provisions; exclude "nonpetroleum

hydrocarbon-based animal and vegetable oils" from the definition

                                  23
of oil for the purposes of the oil contingency plan and

financial responsibility provisions; and relieve aboveground

storage tanks with smaller storage capacity and facilities that

do not resell oil from their aboveground storage tanks from the

requirements of Code § 62.1-44.34:15.1.   The current exceptions,

which exclude all coverage under the Oil Discharge Law, add to

the 1990 amendment an exception for "releases from underground

storage tanks . . . regardless of when the release occurred."

Code § 62.1-44.34:23(A)(vi).

     The Virginia Administrative Code reflects a similar focus

on storage tanks, vessels, and facilities.   The regulations

governing the Water Control Board contain two chapters dealing

with the Oil Discharge Law: Chapter 91, titled "Facility and

Aboveground Storage Tank (AST) Regulation," 9 VAC § 25-91-10, et

seq.; and Chapter 101, titled "Tank Vessel Oil Discharge

Contingency Plan and Financial Responsibility Regulation," 9 VAC

§ 25-101-10, et seq.   As their titles suggest, these regulations

apply only to aboveground storage tanks, facilities, and

vessels.   See 9 VAC § 25-91-20; 9 VAC § 25-101-20.

              C.   Applicability of Oil Discharge Law

     According to the record at the summary judgment stage of

this action, Phase II "release[d] solid waste constituents

[which] impacted the groundwater in the uppermost aquifer

beneath the facility."   The "single plume of impacted

                                24
groundwater" contained two prongs, one of which extended onto

the Royals' property and impacted the Park's water supply wells.

According to the NES, the groundwater contamination was caused

by both landfill gas and leachate.   Expert testimony established

that leachate is formed when rainwater dissolves the "soluble

components in [the] waste."   One of the expert witnesses also

explained that landfill gas can contaminate groundwater through

landfill gas condensation on the soil being carried downward by

rainwater, movement of landfill gas to areas of lower pressure

where it then contacts the groundwater, or rainwater's absorbing

landfill gas when it comes into contact with it.   This natural

movement of leachate and landfill gas directly into the

groundwater was possible because Phase II was not required to

have a bottom liner.   Additionally, the migration of the

northern prong of the plume was "contrary to the expected

groundwater flow direction based on the potentiometric surface

geometry."

     These occurrences fall squarely within the ambit of the

VWMA and SWMR.   That is, the VWMA and SWMR extensively govern

the operation of a solid waste disposal facility and impose

requirements designed to protect groundwater and to prevent

seepage of leachate and landfill gas into the groundwater.

     Even though Phase II was closed in 1995, the County was

required to install and maintain "a groundwater monitoring

                                25
system that [was] capable of determining [Phase II's] impact on

the quality of groundwater in the uppermost aquifer at the

[Landfill's] boundary during the . . . postclosure care period."

9 VAC § 20-81-250(A)(2)(a).   Indeed, the Notice of Violation

issued by DEQ to the County asserted that the County's

groundwater monitoring system for the closed Phase II did not

ensure detection of contaminated groundwater in the uppermost

aquifer at the northern boundary between the Landfill and the

Royals' property.

     In addition to maintaining a groundwater monitoring system

after closure of a solid waste disposal facility, the SWMR also

require the owner or operator of a landfill to maintain both the

leachate collection system and the landfill gas monitoring

system, as applicable, during the postclosure period.    That

period is "a minimum of 10 years for sanitary landfills that

ceased to accept wastes before October 9, 1993" and "a minimum

of 30 years" for those that "received wastes on or after October

9, 1993."   9 VAC § 20-81-170(B)(2).

     Given the specific and all-embracing coverage under the

VWMA and SWMR of the occurrences at issue in this case, we

conclude that the General Assembly intended such occurrences to

be governed exclusively by the VWMA.   Cf. City of Lynchburg v.

Dominion Theatres, Inc., 175 Va. 35, 43, 7 S.E.2d 157, 160

(1940) (legislation manifesting the "intention to occupy the

                                26
entire field [was] found in the very statutes themselves when

considered as a whole").    We thus disagree with the trial

court's conclusion that the Oil Discharge Law applies to the

specific groundwater contamination in this case.    Simply put,

the Oil Discharge Law does not contemplate the passive, gradual

seepage of leachate and landfill gas into groundwater beneath a

solid waste disposal facility.

     The Oil Discharge Law falls under the authority of the

Water Control Board, rather than the Waste Management Board, and

contains entirely different procedures in the event of a

discharge of oil. 19   See Code §§ 62.1-44.34:19, -44.34:20.   Upon

a discharge of oil, the person or operator responsible must

notify immediately the Water Control Board, implement any

applicable oil spill contingency plan, and take action to

contain and clean up the discharge.    Code §§ 62.1-44.34:19, -

44.34:18(B).   Unlike many oil discharges, the groundwater

contamination in this case, whenever it initially occurred, was

not immediately known.    It became known years after Phase II was

closed as a result of the continued groundwater monitoring

required by the SWMR.    Only after testing revealed statistically

significant increases of constituents in the Monitoring List



     19
       Both the State Water Control Board, see Code § 62.1.44.7,
and the Department of Waste Management, see Code § 10.1-1401,
are within the DEQ. Code § 10.1-1183.

                                  27
above the previously established GPS was the County required to

notify DEQ and implement a corrective action program.   9 VAC

§ 20-81-250(B)(2)(b)(1); see also 9 VAC § 20-81-260(A).

     Most striking, however, is the contrast between the

extensive regulations under the VWMA governing a solid waste

disposal facility's groundwater monitoring and leachate control

and the lack of any regulations under the Oil Discharge Law that

are applicable to a such a facility.    If the General Assembly

had intended the Oil Discharge Law to apply to occurrences such

as those in this case, regulations governing the seepage of

"liquid hydrocarbons regardless of specific gravity" via

leachate and landfill gas into groundwater would be in place.

Code § 62.1-44.34:14.

     The Royals urge this Court to focus only on Code § 62.1-

44.34:18 and can point to no other provision of the Oil

Discharge Law that applies to the County's operation of the

Landfill.   Because the meaning of "person" as used in that

statute includes a "governmental unit," they argue, the County

is subject to liability in this case.   The Royals are correct

that the County comes within the meaning of the term "person."

See Code § 62.1-44.34:14.   But citing the meaning of "person"

does not respond to the question posed by the peculiar facts in

this case: whether the contamination of groundwater by the

passive, gradual seepage of leachate and landfill gas falls

                                28
within the purview of the Oil Discharge Law or is governed

solely by the VWMA. 20   We must answer that question without

stripping the liability provision, Code § 62.1-44.34:18, from

the larger legislative context in which the General Assembly

placed it.   See, e.g., Shivaee v. Commonwealth, 270 Va. 112,

124, 613 S.E.2d 570, 577 (2005) (applicability of statute was

clear when read in context of other provisions in the same act).

     Based on the examination of these two statutory schemes, we

conclude that the Oil Discharge Law does not apply to the

contamination of groundwater as it occurred in this case, i.e.,

by the passive, gradual seepage of leachate and landfill gas

from Phase II into the groundwater beneath it.    Thus, we will

reverse the judgment of the trial court holding the County

liable under the Oil Discharge Law.

     That conclusion, however, does not end our analysis.       As

stated above, the trial court granted summary judgment, finding

the County liable under both the Oil Discharge Law and inverse

condemnation claims asserted by the Royals.    Citing this, the

Royals contend that based on the County's liability for inverse

condemnation alone, which is not challenged on appeal, they are

entitled to the jury's award of damages even if the trial court

     20
       Nor is the question answered by the provision in the
County's permit to operate the Landfill, stating that
"[c]ompliance with the terms of this permit does not constitute
a defense to . . . any other law or regulation." See also Code
§ 10.1-1408.1(F).

                                  29
erred by holding the County liable under the Oil Discharge Law.

The County, meanwhile, asserts the Royals failed to proceed on

their inverse condemnation claim at the jury trial on the issue

of damages.

     At the commencement of that jury trial, the trial court

instructed the jury that it had granted summary judgment in

favor of the Royals against the County on the issue of liability

under both the inverse condemnation claim and the discharge of

oil claim.    Following the presentation of evidence, the Royals

only offered one instruction on damages (Instruction 1).     That

instruction read:

          In determining the damages to which the
     plaintiff is entitled, if any, you should
     consider any of the following which you believe
     by the greater weight of the evidence was caused
     by the defendant:

          (1) Any damage to property, real or
     personal;
             (2)   Any loss of income;
          (3) Any loss of the means of producing
     income; or
           (4) Any loss of the use of the damaged
     property for recreational, commercial,
     industrial, agricultural or other reasonable
     uses.

     This instruction mirrors almost verbatim the Oil Discharge

Law's damages provision.     Code § 62.1-44.34:18(C)(4).   That

statute authorizes damages for "injury or damage to person or

property, real or personal, loss of income, loss of the means of

                                   30
producing income, or loss of the use of the damaged property for

recreational, commercial, industrial, agricultural or other

reasonable uses."   Id.   The similarity of language makes

apparent that Instruction 1 pertained to the Royals' claim under

the Oil Discharge Law, not their inverse condemnation claim.

     Furthermore, Instruction 1 does not contain the proper

measure of damages for inverse condemnation.   "The correct

measure of damages, in all [cases for damaging or taking without

just compensation], is undoubtedly the diminution in value of

the property by reason of the change, or the difference in value

before and after the change."   Town of Galax v. Waugh, 143 Va.
213, 229, 129 S.E. 504, 509 (1925); see Richmeade, L.P. v. City

of Richmond, 267 Va. 598, 603, 594 S.E.2d 606, 609 (2004)

(measurement of damages for inverse condemnation is "based on a

decline in the value of the subject property").   Instruction 1's

phrase "[a]ny damage to property, real or personal" does not

necessarily mean only "diminution in value."

     In this case, the former could encompass the replacement

value of the contaminated groundwater, about which one of the

Royals' expert witnesses testified.   The witness opined that the

replacement cost of the contaminated groundwater that was the

source of drinking water to the Park residents was $2 million.

Diminution in value of real property is not replacement value.

Given the difference between Instruction 1 and the proper

                                 31
measure of damages for inverse condemnation, the jury's award of

damages was limited to the Royals' claim under the Oil Discharge

Law.   Therefore, contrary to the Royals' contention, there is no

independent basis for the jury's damage award to which the

County failed to assign error on appeal.     See United Leasing

Corp. v. Thrift Ins. Corp., 247 Va. 299, 308, 440 S.E.2d 902,

907 (1994) (no relief on appeal if appellants fail to assign

error to an independent ground adopted by the trial court for

its ruling).

       The Royals' failure to offer a jury instruction addressing

the measure of damages for their inverse condemnation claim is

also evident from a post-trial colloquy between the trial court

and the parties.   After trial, the County moved to amend the

final order to reflect that the Royals' inverse condemnation

claim did not go to the jury.   The Royals maintained, as they do

here, that Instruction 1 covered inverse condemnation damages.

The trial court disagreed, stating that if it had been an

inverse condemnation case, the court would have instructed the

jury that it could "award the [Royals] damages for the

difference between the value of the property before the taking

and the value after the taking."      Instruction 1, the trial court

stated, was not "put in those terms."     The trial court

concluded:



                                 32
     [T]he [c]ourt gave only the damage instruction
     under the [Oil Discharge Law] because that's what
     the evidence supported [and] had the instruction
     been offered . . . there's probably a good chance
     that the [c]ourt would not have sent that issue
     to the Jury. I sent the issue to the Jury that
     the evidence supported.

This colloquy confirms what is already apparent: the Royals

pursued only their claim under the Oil Discharge Law at the jury

trial on the issue of damages.

     In sum, the Royals abandoned their inverse condemnation

claim by offering Instruction 1 as the sole damages instruction.

Although the trial court, in its summary judgment ruling, found

the County liable under inverse condemnation, Instruction 1 did

not encompass the proper measure of damages for that claim.    As

the law of this case, Instruction 1 binds both this Court and

the Royals in this appeal.   See Wintergreen Partners, Inc. v.

McGuireWoods, LLP, 280 Va. 374, 379, 698 S.E.2d 913, 916 (2010).

Therefore, having reversed the trial court's judgment holding

the County liable under the Oil Discharge Law, there is no basis

on which the Royals can pursue their inverse condemnation claim

or retain the jury's award of damages.




                                 33
                          III. CONCLUSION

     Because we conclude that the trial court erred in awarding

summary judgment to the Royals and finding the County liable

under the Oil Discharge Law, we will reverse the trial court's

judgment.   Further, because there is no unchallenged,

independent basis for the jury's award of damages, we will enter

final judgment for the County.

                                      Reversed and final judgment.



JUSTICE POWELL, with whom JUSTICE LEMONS joins, dissenting.

     I respectfully disagree with the majority's conclusion that

the State Water Control Law, Code §§ 62.1-44.2 through -44.34:28

(the Water Control Law), specifically Code § 62.1-44.34:18(C) of

the "Discharge of Oil into Waters" Law, Code §§ 62.1-44.34:14

through -44.34:23 (the Oil Discharge Law), does not apply to the

leachate contamination at issue in this case.

     Here, the circuit court found that the County admitted that

benzene is a "pure liquid hydrocarbon." 1   The circuit court


     1
       Although it does not appear from the parties' admissions
that the County specifically admitted that benzene was a "pure
liquid hydrocarbon," the County did not assign error to this
finding and as such, we cannot disturb that finding on appeal.
Rule 5:17(c)(1)(i). The County further admitted that benzene is
a hydrocarbon and an aromatic hydrocarbon. Moreover, benzene is
a "colorless, liquid, inflammable, aromatic hydrocarbon . . . ."
2 Charles K. Bradsher, Benzene, McGraw-Hill Encyclopedia of
Science & Technology 695 (10th ed. 2007)(emphasis added); see
also Webster's Third New International Dictionary 205
                                 34
stated in its letter opinion, "on the basis of benzene alone

being in the contaminated groundwater, the County is liable for

any damages to the property of the Royals under the provisions

of Code § 62.1-44.34:18(C)."   Therefore, I would affirm the

ruling for the following reasons: 1) the Oil Discharge Law by

its terms demonstrates its broad scope through its stated

purpose and exceptions, 2) the plain reading of the Code

captures the facts at issue here, 3) the County's "CERCLA

petroleum exception" argument is not preserved, and 4) if the

admission of Dr. Vittorio Bonomo's testimony as to “the damages

. . . that the Royals have suffered as a result of the

contamination” was error, it most certainly was harmless.

                 SCOPE OF THE OIL DISCHARGE LAW

     Although Virginia has not addressed the issue of whether

the Water Control Law applies to landfills that are also

governed by the VWMA and the SWMR, there is nothing in the

statutory scheme of the Water Control Law, or the Oil Discharge

Law specifically, that precludes the application of these laws

to the facts presented here.   Indeed, the contrary is true.   The

expressed purpose of the Water Control Law is to

     (1) protect existing high quality state waters
     and restore all other state waters to such
     condition of quality that any such waters will


(1993)(defining "benzene" as "a colorless volatile flammable
toxic liquid aromatic hydrocarbon . . . .")


                                35
     permit all reasonable public uses and will
     support the propagation and growth of all aquatic
     life, including game fish, which might reasonably
     be expected to inhabit them; (2) safeguard the
     clean waters of the Commonwealth from pollution;
     (3) prevent any increase in pollution; (4) reduce
     existing pollution; (5) promote and encourage the
     reclamation and reuse of wastewater in a manner
     protective of the environment and public health;
     and (6) promote water resource conservation,
     management and distribution, and encourage water
     consumption reduction in order to provide for the
     health, safety, and welfare of the present and
     future citizens of the Commonwealth.

Code § 62.1-44.2.   The statutory scheme specifically states that

"[t]his Chapter is intended to supplement existing laws and no

part thereof shall be construed to repeal any existing laws

specifically enacted for the protection of health . . . ."    Code

§ 62.1-44.6 (emphasis added).

     The scope of the Act is broad.   This Court has previously

considered the scope of the Water Control Law.   Commonwealth ex

rel. State Water Control Board v. County Utilities Corp., 223
Va. 534, 539, 290 S.E.2d 867, 870 (1982).   There, in the context

of a sewage treatment plant, we stated:

          The powers and duties of the Board are to be
     found in the State Water Control Law, c. 3.1 of
     Title 62.1 of the Code, (§ 62.1-44.2, et seq.).
     The Board's declared purposes are to reduce
     existing pollution, prevent increased pollution,
     and safeguard the clean waters of the State from
     pollution. § 62.1-44.2. It is required to make
     appropriate studies of water quality and, after
     due notice and hearing, to establish and enforce
     standards of water quality. § 62.1-44.15. The
     discharge of wastes into the State waters is to
     be limited by certificates issued by the Board,

                                36
      and subject to the conditions contained therein.
      Such certificates may be modified, amended, or
      revoked by the Board from time to time, after due
      notice and hearing. § 62.1-44.5 and § 62.1-
      44.15(5). Sewage treatment is regulated by
      Article 4 (§ 62.1-44.18, et seq.), which provides
      that such treatment plants shall be under the
      joint supervision of the Board and the State
      Department of Health. The Board has the power to
      amend, revoke, and modify discharge certificates
      to assure compliance with its established water
      control standards. § 62.1-44.19.

Id.

      While not binding on this Court, I find a subsequent

decision from the United States District Court for the Eastern

District of Virginia that considered these code sections in

deciding whether strict liability extended to the discharge of

oil onto private lands, Gollobin v. Air Distributing Co., 838
F. Supp. 255 (E.D. Va. 1993), persuasive as to the expansive

reach of the Oil Discharge Law.    There, the District Court

looked at the history of this legislation and noted that

      [u]ntil 1990, liability for the discharge of oil
      was found in Virginia Code §§ 62.1-44.34:2 & :3,
      which only prohibited "a discharge of oil into
      state waters . . ." and "the discharge of oil
      into or upon the waters of the Commonwealth."
      Then, in 1990, the General Assembly enacted
      § 62.1-44.34:14, et. seq., to amend and replace
      §§ 62.1-44.34:2 & :3, which were repealed. The
      amended version of the statute expands the reach
      of the existing legislation beyond state waters
      to include lands and storm drain systems.
      Specifically, the amended statute declares that
      "the discharge of oil into or upon state waters,
      lands, or storm drain systems within the
      Commonwealth is prohibited." Virginia Code
      § 62.1-44.34:18.

                                  37
Id. at 256-57 (emphasis added).    The Court concluded that "the

statute's purpose is to provide the Commonwealth of Virginia or

any political subdivision thereof or any person with a remedy

when a discharge of oil causes harm to human health or welfare,

harm to the environment, or damage to personal or real

property."   Id. at 258.

     As further evidence of the broad scope of the law, the

General Assembly chose to exempt several categories of

unintentional discharges of oil and did not include landfills

among these exemptions.    Code § 62.1-44.34:23(A).   To conclude

that this law does not apply would add landfills to the

exemptions delineated by the General Assembly.    "Courts cannot

'add language to the statute the General Assembly has not seen

fit to include.' "   Jackson v. Fid. & Deposit Co., 269 Va. 303,

313, 608 S.E.2d 901, 906 (2005) (quoting Holsapple v.

Commonwealth, 266 Va. 593, 599, 587 S.E.2d 561, 564-65 (2003)).

     The maxim expressio unius est exclusio alterius
     applies when mention of a specific item in a
     statute implies that omitted items were not
     intended to be included. Turner v. Wexler, 244
Va. 124, 127, 418 S.E.2d 886, 887 (1992). "The
     question here is not what the legislature
     intended to enact, but what is the meaning of
     that which it did enact. We must determine the
     legislative intent by what the statute says and
     not by what we think it should have said." Id.
     (quoting Carter v. Nelms, 204 Va. 338, 346, 131
S.E.2d 401, 406-07 (1963)).



                                  38
Virginian-Pilot Media Cos. v. Dow Jones & Co., 280 Va. 464, 468-

69, 698 S.E.2d 900, 902 (2010).

        Moreover, I note that the State Water Control Board

("SWCB") has a regulation that covers landfills.     9 VAC § 25-

151-190.    This regulation defines "leachate" as a "liquid that

has passed through or emerged from solid waste and contains

soluble, suspended, or miscible materials removed from such

waste[,]"    9 VAC § 25-151-190(C), and specifically requires

inspections of inactive landfill sites, such as the one at issue

here.    9 VAC § 25-151-190(D)(2)(c)(2).   Although this regulation

does not specifically relate to the situation presented by this

case, it is instructive in demonstrating that monitoring

landfills is within the purview of the SWCB.

           APPLICATION OF THE OIL DISCHARGE LAW TO THIS CASE

        Given that I would conclude that the Oil Discharge Law does

apply to the situation presented in this case, I now turn to

whether Campbell County is liable to the Royals under the Oil

Discharge Law.    Code § 62.1-44.34:18(C)(4) prohibits

             [a]ny person discharging or causing or
        permitting a discharge of oil into or upon state
        waters, lands, or storm drain systems within the
        Commonwealth, discharging or causing or
        permitting a discharge of oil which may
        reasonably be expected to enter state waters,
        lands, or storm drain systems, or causing or
        permitting a substantial threat of such discharge
        and any operator of any facility, vehicle or
        vessel from which there is a discharge of oil
        into or upon state waters, lands, or storm drain

                                  39
     systems within the Commonwealth, or from which
     there is a discharge of oil which may reasonably
     be expected to enter state waters, lands, or
     storm drain systems, or from which there is a
     substantial threat of such discharge, shall be
     liable to: . . . . [a]ny person for injury or
     damage to person or property, real or personal,
     loss of income, loss of the means of producing
     income, or loss of the use of the damaged
     property for recreational, commercial,
     industrial, agricultural or other reasonable
     uses, caused by such discharge.


     Under the Oil Discharge Law,

     "Discharge" means any spilling, leaking, pumping,
     pouring, emitting, emptying or dumping.

     "Facility" means any development or installation
     within the Commonwealth that deals in, stores or
     handles oil, and includes a pipeline.

     "Oil" means oil of any kind and in any form,
     including, but not limited to, petroleum and
     petroleum by-products, fuel oil, lubricating
     oils, sludge, oil refuse, oil mixed with other
     wastes, crude oils and all other liquid
     hydrocarbons regardless of specific gravity.

                           . . . .

     "Person" means any firm, corporation, association
     or partnership, one or more individuals, or any
     governmental unit or agency thereof.

Code § 62.1-44.34:14.

     Based on the circuit court's factual finding that benzene

was a “liquid hydrocarbon[,]” I believe that reversal is

improper.   Under the clear definitions of the Oil Discharge Law,

the County clearly qualifies as a "person."   Code § 62.1-

44.34:14.   A "discharge" includes both "leaking" and "emitting".

                                40
Id.    The circuit court's factual finding that the parties agreed

that benzene was liquid hydrocarbon places the substance found

to have been emitted from the Campbell County landfill within

the Oil Discharge Law's definition of "oil."    The County argues

that the landfill is not a "facility" within the meaning of the

Act.   Because the statute is written in the disjunctive, I think

that this argument is without merit.    The "operator" of a

"facility" is merely one type of violator, in addition to

"person" under this Code section.     Thus, I would hold that the

County is liable under the Oil Discharge Law.

          CAMPBELL COUNTY'S REMAINING ASSIGNMENTS OF ERROR

       Because I would affirm the circuit court's application of

the Oil Discharge Law to the Campbell County landfill, I must

now address Campbell County's remaining assignments of error: 1)

the CERCLA petroleum exclusion contained in 42 U.S.C. § 9658

applies, 2) the circuit court erred in overruling the County's

motion to strike Dr. Vittorio Bonomo's testimony as speculative

and 3) the circuit court erred in denying the County's motion to

set aside the verdict based on "speculative testimony" that the

park was worthless.

       Campbell County argues that the "CERCLA petroleum

exclusion" specifically bars the contaminants at issue here from

being covered by CERCLA, which would otherwise preempt state law

by delaying the commencement of a state statute of limitations

                                 41
until the plaintiff knows, or reasonably should have known, of

the contamination damage.    The County acknowledges that this

argument was not specifically raised in the circuit court.

However, the County argues that because both the County and the

Royals cited First United Methodist Church v. United States

Gypsum Co., 882 F.2d 862, 866-69 (4th Cir. 1989), in their

briefs to the circuit court, this preserves the issue for our

consideration.   As the issue in First United Methodist Church

dealt with CERCLA's applicability to asbestos-removal actions,

see 882 F.2d at 866-69, it has no applicability to the CERCLA

petroleum exclusion.   Moreover, beyond citing to the case, the

parties made no argument as to how it applied to the facts in

this case.   For that reason, the County's petroleum exclusion

argument is not preserved.   Accordingly, I would conclude that

Rule 5:25 bars our consideration of this issue.

     Turning to the County's evidentiary arguments, even if

portions of Dr. Bonomo’s testimony were speculative and not

based on specific, articulable facts, I believe that any error

in allowing the testimony was harmless. 2

     In Clay v. Commonwealth, 262 Va. 253, 546 S.E.2d
728 (2001), this Court adopted the following test

     2
      The County also argues before this Court that the
testimony from Dr. Bonomo was prejudicial. The County never
argued below that the testimony was prejudicial and, therefore,
I would also hold that under Rule 5:25, we may not consider that
argument.

                                 42
     for non-constitutional harmless error: "If, when
     all is said and done, the conviction is sure that
     the error did not influence the jury, or had but
     slight effect, the verdict and the judgment
     should stand . . . . But if one cannot say, with
     fair assurance, after pondering all that happened
     without stripping the erroneous action from the
     whole, that the judgment was not substantially
     swayed by the error, it is impossible to conclude
     that substantial rights were not affected . . . .
     If so, or if one is left in grave doubt, the
     conviction cannot stand." Id. at 260, 546 S.E.2d
     at 731-32 (quoting Kotteakos v. United States,
     328 U.S. 750, 764-65 (1946)).


Atkins v. Commonwealth, 272 Va. 144, 154, 631 S.E.2d 93, 98

(2006).   Dr. Bonomo’s testimony did not add to the numerical

calculation of damages that was firmly established by other

experts testimony, and the testimony of another plaintiffs’

expert, Andrew Flynn, was substantially similar to Dr. Bonomo’s.

Therefore, I do not believe that the admission of such testimony

was reversible error.   For the foregoing reasons, I would

affirm.




                                43